Judgment unanimously affirmed. Memorandum: Defendant was convicted, upon his pleas of guilty, of the crimes of intentional murder, felony murder and three counts of robbery. On appeal, he claims that the plea allocution was insufficient to support his conviction for felony murder, that he was denied the effective assistance of counsel and that his sentence to concurrent terms of 23 years’ to life imprisonment for the two murder convictions is harsh and excessive.
Defendant’s argument with regard to the factual sufficiency of his plea to felony murder is unpreserved for review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). Nevertheless, we find that the plea colloquy was suffi*974cient to support the conviction for felony murder. Additionally, viewing the representation as a whole, we find that defense counsel provided meaningful assistance (see, People v Baldi, 54 NY2d 137, 147). Finally, we determine that the sentence imposed is not harsh and excessive. (Appeal from judgment of Cattaraugus County Court, Kelly, J.—murder, second degree.) Present—Dillon, P. J., Denman, Green, Balio and Davis, JJ.